Citation Nr: 1029166	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a seizure disorder, to 
include as secondary to headaches. 

4.  Entitlement to service connection for a left leg disability, 
to include as secondary to service-connected lumbar spine 
disability. 

5.  Entitlement to service connection for a left arm disability, 
to include as secondary to service-connected lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 
1997.  Among his awards is the combat action ribbon. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claims of entitlement to service 
connection for hypertension, headaches, a seizure disorder, a 
left leg disability, and a left arm disability.

In March 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing sitting at the RO.  A copy 
of the transcript has been associated with the claims folder.  

The issues of service connection for hypertension and a seizure 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 2010 correspondence, prior to the promulgation of 
a decision in the appeal, the Veteran requested to withdraw his 
claim for service connection for hypertension.

2.  The Veteran's anterior cruciate ligament laxity of the left 
knee is etiologically related to his service-connected lumbar 
spine disability. 

3.   A left arm disability is not etiologically related to the 
service-connected lumbar spine disability and a preponderance of 
the evidence is against a finding that it is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the claim for service connection for hypertension 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Anterior cruciate ligament laxity of the left knee is 
proximately due to the service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  A left arm disability is not proximately due to or the result 
of service-connected lumbar spine disability nor incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  That letter also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations.  The 
reports of these examinations reflect that the examiners reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran and his representative have not 
contended otherwise.  As noted above, the Veteran presented 
testimony in a personal hearing before the undersigned.  Thus, 
the duties to notify and assist have been met.



Analysis

Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In 
correspondence dated in March 2010, the Veteran withdrew his 
claim for service connection for hypertension, and, hence, there 
remains no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

A Left Leg Disability

The Veteran essentially contends that he has a left leg 
disability, to include as secondary to a lumbar spine disability. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran currently has a left leg disability.  On VA 
examination in September 2008, the examiner provided a diagnosis 
of remote left leg injury with some modest residual anterior 
cruciate ligament laxity.  The Veteran is also service-connected 
for a lumbar spine disability.  The issue is, therefore, whether 
the Veteran's left leg disorder was either caused or aggravated 
by his service-connected lumbar spine disability.  See Allen.  
The September 2008 VA examiner opined that the left disability 
was "connected to his military service and part of it is 
probably from his back and part of it from the knee."

Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran's current left leg disorder (diagnosed as residual 
anterior cruciate ligament laxity)
 is related to his service-connected lumbar spine disability.  
The Board also notes that service treatment records show that the 
Veteran was seen on several occasions during service (e.g. May 
1989, May 1993, June 1993, and July 1994) for complaints related 
to the left leg/knee.  Accordingly, based on the September 2008 
VA examiner's opinion, service connection would also be warranted 
on a direct basis. 

A Left Arm Disorder

The Veteran essentially contends that he has a left arm disorder, 
to include as secondary to service-connected lumbar spine 
disability. 

The Veteran currently has a left arm disability; an August 2006 
VA examination report noted recurrent left arm radiculopathy.  As 
noted above, he is also service-connected for lumbar spine 
disability.  The issue, therefore, whether the Veteran's left arm 
disability was either caused or aggravated by his service-
connected lumbar spine disability.  See Allen.  The August 2006 
VA examiner noted that the Veteran's cervical spine disability 
was associated with his peripheral neuropathy of the arm. 
However, there is no competent evidence in the record 
demonstrating that his left arm disability is related to his 
service-connected lumbar spine disability.  The Veteran has had 
ample opportunity to secure medical evidence in his favor and 
submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).

While the Veteran asserts that his left arm disability is 
secondary to his service-connected lumbar spine disability, the 
Board has also considered the Veteran's claim on a direct basis.  
Service treatment records are negative for any complaints or 
findings of a left arm disability, to include radiculopathy.  
Furthermore, there is no opinion which provides a nexus between 
current left arm disability and service.  In fact, the August 
2006 VA examiner specifically indicated that the Veteran's left 
arm disability was not related to service.  Accordingly, service 
connection on a direct basis is likewise unwarranted.

In adjudicating this claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current left arm disability (i.e. that 
he currently has a left arm disability related to service-
connected lumbar spine disability and/or  service) because he 
does not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The appeal as to service connection for hypertension is 
dismissed.

Service connection for anterior cruciate ligament laxity of the 
left knee is granted. 

Service connection for a left arm disability, to include as 
secondary to service-connected lumbar spine disability, is 
denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

A veteran may be entitled to service connection if a preexisting 
condition was aggravated during his service.  A preexisting 
injury or disease will be considered to have been aggravated by 
active service if there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran essentially contends that he has had headaches since 
he was a child and they were permanently worsened by his active 
service.  He asserts that he was treated 50 to 60 times during 
service, and that his surgery in service for his neck made his 
headaches worse. 

In October 2007, the Veteran was afforded an examination for his 
headaches.  The examiner noted the Veteran's pertinent history 
and a diagnosis of migraine headaches.  In a December 2007 
addendum report, the examiner opined that the Veteran's headaches 
were present prior to service and his present headaches were a 
continuation of those, and thus it was less likely than not that 
his headaches were related to service.   The Board finds that the 
examination report is inadequate as it did not address whether 
the Veteran's preexisting headaches worsened in service, to 
include as due to in-service surgery.  On remand, an opinion 
should be rendered addressing whether the Veteran's pre-existing 
headaches were permanently aggravated in service.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the VA 
undertakes the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated to do 
so, the VA must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).   

Additionally, with regard to seizures, the October 2007 VA 
examiner opined that the Veteran's syncope associated with his 
seizures was not related to his migraine headaches.  However, the 
examiner did not provide a rationale for the conclusion reached 
therein.  On remand, another opinion with supporting rational 
must be provided.  See Barr. 

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the same examiner who 
conducted the October 2007 examination and 
authored the December 2007 addendum 
report, if possible, to review the claims 
folder and determine the whether the 
Veteran's preexisting headaches were 
aggravated in service.  If the 
October/December 2007 examiner is 
unavailable, the file should be referred 
to another similarly qualified medical 
professional.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  If the reviewer finds that 
an interview with the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that pre-existing` 
headaches increased in severity during 
service.

The examiner should also determine whether 
there is a there is a 50 percent 
probability that seizures were caused by, 
or are aggravated by the Veteran's 
headaches.  If headaches aggravate (i.e., 
permanently worsen) the seizures, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation. The examiner should also 
address whether there is a 50 percent 
probability or greater that seizure are 
related to service

The rationale for all opinions expressed 
must also be provided.

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


